 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN H. LUCORE, SR.; and JUDY                  Case No.: 15-CV-2246 JLS (MDD)
     L. LUCORE,
12
                                    Plaintiffs,       ORDER GRANTING DEFENDANTS’
13                                                    MOTION TO DISMISS
     v.
14
                                                      (ECF No. 58)
     U.S. BANK, N.A., as Trustee for the
15
     Certificate Holders of Bank of America
16   Funding Corporation Mortgage
     Pass-Through Certificates, Series 2006-H;
17
     and BANK OF AMERICA, N.A.
18                                Defendants.
19
20         Presently before the Court is Defendants Bank of America, N.A. and U.S. Bank
21   N.A.’s Motion to Dismiss Plaintiffs’ Third Amended Complaint (“MTD,” ECF No. 58).
22   Plaintiffs Steven H. Lucore and Judy L. Lucore filed a Response in Opposition to the
23   Motion to Dismiss (“MTD Opp’n,” ECF No. 63). Defendant did not file a reply. Also
24   before the Court is Defendants’ Request for Judicial Notice (“RJN,” ECF No. 58-2) and
25   Plaintiffs’ Objections to Defendants’ RJN (“RJN Opp’n,” ECF No. 61).
26         Having considered the parties’ arguments and the law, the Court GRANTS
27   Defendants’ Motion.
28   ///

                                                  1
                                                                            15-CV-2246 JLS (MDD)
 1                                        BACKGROUND
 2         On or around January 6, 2009, Plaintiffs allegedly rescinded a mortgage loan
 3   encumbering real property located at 11132 Summit Avenue, Santee, CA 92071 (the
 4   “Property”). Third Amended Complaint (“TAC”) ¶ 8, ECF No. 57. U.S. Bank foreclosed
 5   the Property on August 18, 2011, id. ¶ 12, leading to a host of lawsuits in state court filed
 6   by Plaintiffs challenging the validity of the deed of trust and the foreclosure. MTD at 7.
 7   After the foreclosure, U.S. Bank pursued three eviction proceedings in state court against
 8   Plaintiffs in February 2013, id. ¶ 13, and in April and June 2015, id. ¶¶ 14–15. U.S. Bank
 9   has threatened to sell the Property since August 21, 2015. Id. ¶ 16.
10         On October 8, 2015, Plaintiffs filed their original complaint in this action alleging
11   two causes of action for violation of the Rosenthal Fair Debt Collection Practices Act
12   (“Rosenthal Act”) and violation of California’s Unfair Competition Law (“UCL”) § 17200.
13   ECF No. 1. On October 26, 2015, Plaintiffs filed an amended complaint alleging the same
14   causes of action as their original complaint. ECF No. 7. U.S. Bank filed a motion to
15   dismiss or, alternatively, to stay the proceedings pending the outcome of related state court
16   litigation. ECF No. 9. After this action was transferred from Judge Roger T. Benitez to
17   this Court pursuant to the low number rule, ECF No. 15, the Court stayed the proceedings
18   pending the outcome of the state court litigation, ECF No. 24. The Court lifted the stay on
19   August 14, 2017. ECF No. 39. Plaintiffs’ then filed their Second Amended Complaint
20   (“SAC”), ECF No. 40, which U.S. Bank subsequently moved to dismiss, ECF No. 41. The
21   Court dismissed without prejudice Plaintiffs’ SAC and granted them leave to file a third
22   amended complaint. ECF No. 56. Plaintiffs filed their TAC on March 13, 2018, adding
23   Bank of America, N.A. (“BANA”) as a named Plaintiff and alleging a fourth cause of
24   action for malicious prosecution. Defendants then filed the present motion.
25                                    LEGAL STANDARDS
26   I.    Request for Judicial Notice
27         Under Federal Rule of Evidence 201, the court may take judicial notice of “a fact
28   that is not subject to reasonable dispute because it can be accurately and readily determined

                                                   2
                                                                               15-CV-2246 JLS (MDD)
 1   from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
 2   “Judicially noticed facts often consist of matters of public record,” Botelho v. U.S. Bank,
 3   N.A., 692 F. Supp. 2d 1174, 1178 (N.D. Cal. 2010) (citations omitted), including prior
 4   orders or decisions, but it should not take notice of “the truth of the facts cited therein.”
 5   Marsh v. Cnty. of San Diego, 432 F. Supp. 2d 1035, 1043 (S.D. Cal. 2006). In addition, a
 6   court also may take judicial notice of material incorporated by reference into the complaint.
 7   Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). Documents are
 8   incorporated into the complaint by reference “in situations where the complaint necessarily
 9   relies upon a document or the contents of the document are alleged in a complaint, the
10   document’s authenticity is not in question and there are no disputed issues as to the
11   document’s relevance.” Coto Settlement, 593 F.3d at 1038.
12   II.   Motion to Dismiss
13         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise by motion the
14   defense that the complaint “fail[s] to state a claim upon which relief can be granted,”
15   generally referred to as a motion to dismiss. The Court evaluates whether a complaint
16   states a cognizable legal theory and sufficient facts in light of Federal Rule of Civil
17   Procedure 8(a), which requires a “short and plain statement of the claim showing that the
18   pleader is entitled to relief.”    Although Rule 8 “does not require ‘detailed factual
19   allegations,’ . . . it demands more than an unadorned, the-defendant-unlawfully-harmed-
20   me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
21   Twombly, 550 U.S. 544, 555 (2007)). In other words, “a plaintiff’s obligation to provide
22   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and
23   a formulaic recitation of a cause of action’s elements will not do.” Twombly, 550 U.S. at
24   555 (alteration in original). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’
25   devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration in original)
26   (quoting Twombly, 550 U.S. at 557).
27         “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
28   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

                                                   3
                                                                                15-CV-2246 JLS (MDD)
 1   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
 2   when the facts pled “allow[] the court to draw the reasonable inference that the defendant
 3   is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). That is not to
 4   say that the claim must be probable, but there must be “more than a sheer possibility that a
 5   defendant has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “[F]acts that are
 6   ‘merely consistent with’ a defendant’s liability” fall short of a plausible entitlement to
 7   relief. Id. (quoting Twombly, 550 U.S. at 557). Further, the Court need not accept as true
 8   “legal conclusions” contained in the complaint. Id. at 678–79 (citing Twombly, 550 U.S.
 9   at 555). This review requires “context-specific” analysis involving the Court’s “judicial
10   experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit
11   the court to infer more than the mere possibility of misconduct, the complaint has alleged—
12   but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. (quoting Fed. R. Civ.
13   P. 8(a)(2)). The Court will grant leave to amend unless it determines that no modified
14   contention “consistent with the challenged pleading . . . [will] cure the deficiency.” DeSoto
15   v. Yellow Freight Sys., Inc., 957 F.2d 655, 658 (9th Cir. 1992) (quoting Schriber Distrib.
16   Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)).
17                                            ANALYSIS
18   I.    Request for Judicial Notice
19         Defendants request the Court take judicial notice of various state court documents
20   in actions associated with the Property and a Trustee Deed Upon Sale of the Property. See
21   RJN at 2. Plaintiffs oppose the Defendants’ RJN on the grounds that Defendants failed to
22   provide sufficient information about the records to the Court, RJN Opp’n at 3, the
23   documents constitute impermissible hearsay evidence, id. at 4–5, and the documents lack
24   relevance, id. at 5–8.
25         In ruling on U.S. Bank’s previous motion to dismiss Plaintiffs’ SAC, the Court took
26   judicial notice of the related state court documents that are the object in the current request.
27   See ECF No. 56 at 4–5. As the Court stated in its prior Order, “[a] court may take judicial
28   notice of its own files and of documents filed in other courts for the purpose of determining

                                                    4
                                                                                 15-CV-2246 JLS (MDD)
 1   whether a party’s claims are barred by res judicata.” Id. (citing Reyn’s Pasta Bella, LLC
 2   v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006). Plaintiffs’ arguments are not
 3   persuasive and do not convince the Court that its previous ruling should change. Here, as
 4   with the prior motion, the Court must consider the prior orders to determine whether res
 5   judicata bars Plaintiffs’ claims and, therefore, the state court documents are appropriate for
 6   judicial notice.
 7          As for the Trustee Deed Upon Sale, this is also a public record that is appropriate for
 8   judicial notice. Additionally, the Court may take judicial notice of material incorporated
 9   by reference into the complaint. Coto Settlement, 593 F.3d at 1038. Plaintiff incorporated
10   the deed for the Property into the complaint and the deed constitutes “a fact that is not
11   subject to reasonable dispute because it can be accurately and readily determined from
12   sources whose accuracy cannot reasonably be questioned.”                         Fed. R. Evid. 201(b).
13   Accordingly, the Court GRANTS Defendants’ Request for Judicial Notice, ECF No. 58-2.
14   II.    Motion to Dismiss
15                  Plaintiffs bring four causes of action in their TAC against US Bank and
16   BANA.1 Plaintiffs’ first three causes of action are the same claims Plaintiffs raised in their
17   SAC: (1) Violation of Rosenthal Act, TAC ¶¶ 20–23; (2) Violation of the UCL, TAC
18   ¶¶ 24–29; and (3) Declaratory Relief, TAC ¶¶ 30–38. As in its previous motion to dismiss,
19   U.S. Bank argues that the first three causes of action against it are barred by res judicata,
20   MTD at 9–12, and that Plaintiffs fail to state a claim under Rule 12(b)(6). Id. at 12–16.
21   Defendants also contend that res judicata bars the first three causes of action against BANA
22   because BANA is in privity with U.S. Bank. Id. at 11–12.
23          Plaintiffs raise a fourth cause of action in their TAC for malicious prosecution
24   against both Defendants. TAC ¶¶ 39–44. Defendants request dismissal of this fourth cause
25
26   1
      In their Opposition, Plaintiffs state that the Complaint also includes a claim for intentional infliction of
     emotional distress. MTD Opp’n at 24. The Plaintiffs cite to paragraphs 45 through 49 in the Complaint;
27   however, those paragraphs are not present on the docket. See TAC at 12–13. It seems as though Plaintiffs
28   have failed to include that page in their filing. Id. Because that claim is not in the record as it stands, the
     Court will address only the claims in front of it.

                                                           5
                                                                                             15-CV-2246 JLS (MDD)
 1   of action because the statute of limitations has run and because Plaintiffs’ TAC fails to
 2   state a claim. MTD at 16–19.
 3         The Court will first determine whether res judicata applies to the first three causes
 4   of action against U.S. Bank, then determine whether BANA is in privity with U.S. Bank,
 5   and finally address Plaintiffs’ malicious prosecution claims as it relates to both Defendants.
 6         A.     Res Judicata
 7         The doctrine of res judicata gives conclusive effect to former judgments in
 8   subsequent litigation involving the same controversy. People v. Barragan, 32 Cal. 4th 236,
 9   252 (2004). Res judicata has two aspects: claim preclusion and issue preclusion. Relevant
10   here is “[c]laim preclusion . . . [which] acts to bar claims that were, or should have been,
11   advanced in a previous suit involving the same parties.” DKN Holdings LLC v. Faerber,
12   61 Cal. 4th 813, 824, (2015) (internal quotation marks omitted) (quoting Boeken v. Philip
13   Morris USA, Inc., 48 Cal. 4th 788, 797 (2010)). In deciding whether a state court judgment
14   has preclusive effect, “federal courts must, as a matter of full faith and credit, apply that
15   state’s law of collateral estoppel.” In re Bugna, 33 F.3d 1054, 1057 (9th Cir. 1994).
16         In California, the party seeking preclusion must show that the present and former
17   controversies involve “(1) the same cause of action (2) between the same parties [or parties
18   in privity with them] (3) after a final judgment on the merits in the first suit.” DKN
19   Holdings, 61 Cal. 4th at 824. Claim preclusion “will bar not only those claims actually
20   litigated in a prior proceeding, but also claims that could have been litigated.” Castle v.
21   Mortgage Elec. Registration Sys., Inc., No. CV 11–00538, 2011 WL 3626560, at *4 (C.D.
22   Cal. Aug. 16, 2011).
23         “To determine whether two proceedings involve identical causes of action for
24   purposes of claim preclusion, California courts have ‘consistently applied the primary
25   rights theory.’” Boeken, 48 Cal. 4th at 805 (quoting Slater v. Blackwood, 15 Cal. 3d 791,
26   795 (1975)). A “cause of action” under this theory “refers to ‘the right to obtain redress
27   for a harm suffered, regardless of the specific remedy sought or the legal theory (common
28   law or statutory) advanced.’” Rangel v. PLS Check Cashers of Cal., Inc., 899 F.3d 1106,

                                                   6
                                                                                15-CV-2246 JLS (MDD)
 1   1111 (9th Cir. 2018) (quoting Boeken, 48 Cal. 4th at 798). “Even where there are multiple
 2   legal theories upon which recovery might be predicated, one injury gives rise to only one
 3   claim for relief.” Boeken, 48 Cal. 4th at 798. “Hence a judgment . . . is a bar to a subsequent
 4   action . . . based on the same injury to the same right, even though [the plaintiff] presents
 5   a different legal ground for relief.” Slater, 15 Cal. 3d at 795 (emphasis omitted).
 6                1.     Primary Right
 7         In its previous Order dismissing Plaintiffs’ SAC, the Court examined the primary
 8   rights previously litigated in three State Court foreclosure actions brought by Plaintiffs.
 9   ECF No. 56 at 7–9. After thoroughly examining the State Court orders and complaints
10   noticed, the Court found that Plaintiffs’ primary right in the State Court actions was
11   “recovery for the loss of title to their home resulting from the August 2011 nonjudicial
12   foreclosure sale.” Id. at 12 (citing Lucore v. U.S. Bank, N.A., 2017 WL 694530, at *4).
13   With regard to the unlawful detainer actions, the Court concluded that “[t]he only legal
14   basis that U.S. Bank could (and did) assert [as] its right to possession of the Property was
15   its ‘duly perfected’ legal title obtained in the nonjudicial foreclosure sale,” making
16   Plaintiffs loss of title a primary right at issue in the unlawful detainer actions. Id. (citing
17   Cal. Civ. Code § 2924; Malkoski v. Option One Mortg. Corp., 188 Cal. App. 4th 968, 974
18   (2010)).
19         Evaluating Plaintiffs first cause of action for violation of the Rosenthal Act, the
20   Court found that that claim rested on the same primary right as the state court actions. Id.
21   To determine the outcome of that claim, the Court concluded that “[t]he right to title had
22   to be resolved in the unlawful detainer action,” and thus the right to title was the primary
23   right. Id. (citing Malkoski, 188 Cal. App. 4th at 974.
24         The Court also found that “Plaintiffs’ third cause of action for declaratory relief []
25   relie[d] on the same primary right as the [state court actions].” Id. Plaintiffs sought a
26   declaratory judgment “that they validly rescinded their Note and Deed of Trust and that no
27   party could enforce the Note.” Id. (citing SAC ¶¶ 30–32). The Court found that to be “the
28   ///

                                                    7
                                                                                15-CV-2246 JLS (MDD)
 1   same primary right at issue in the prior litigation: the right to recover their loss of title to
 2   their Property from the August 2011 non-judicial sale.” Id.
 3         Here, Plaintiffs allegations in their TAC and the legal arguments raised in their
 4   Opposition have not changed since the Court’s prior Order. Plaintiffs have not raised any
 5   legal arguments or brought forward any facts that would sway the Court to change its
 6   previous ruling. Plaintiffs state that they “seek relief from a different injury” in this action
 7   that is the separate and apart from their alleged injury suffered from the previously litigated
 8   foreclosure sale. MTD Opp’n at 11. But Plaintiffs fail to differentiate meaningfully those
 9   injuries with anything more than conclusory statements. Plaintiffs also fail to address the
10   Court’s prior ruling that found the primary rights to be the same. The Court therefore finds
11   that the underlying primary rights at issue in the present case are the same as those
12   previously litigated in state court.
13                2.     Identity of Parties
14         The second element requires that the prior suit be between the same parties or parties
15   in privity with them. DKN Holdings, 61 Cal. 4th at 824. Here, both U.S. Bank and the
16   Lucores were parties to all previous actions as well as the current litigation. Therefore,
17   they are the same parties.
18                3.     Final Judgment on the Merits
19         The third element requires a final judgment on the merits. Id. Plaintiffs do not
20   dispute this element. See generally MTD Opp’n. As in its prior Order, the Court finds that
21   the state court actions at issue constituted final judgments on the merits.
22         Having found that the elements of claim preclusion are met as to the first and third
23   causes of action, the Court concludes that claim preclusion bars Plaintiffs from relitigating
24   those claims in this action.
25                4.     Effect of Claim Preclusion on UCL Cause of Action
26         Plaintiffs’ UCL cause of action expressly relies on a violation of the Rosenthal Act,
27   TAC ¶ 24, and does not allege an alternate ground for relief. Because claim preclusion
28   bars relitigation of the Rosenthal Act claim, it must also bar Plaintiffs’ UCL claim.

                                                    8
                                                                                   15-CV-2246 JLS (MDD)
 1         B.     Privity
 2         The Court previously found that, “[b]ased on the record [] before the Court, the link
 3   between Bank of America and U.S. Bank [was] not sufficiently clear to find privity” and,
 4   therefore, the Court “decline[d] to apply claim preclusion at th[at] time.” ECF No. 56 at
 5   20. In the present Motion, Defendants again raise the argument that BANA is in privity
 6   with U.S. Bank and, thus, claim preclusion applies to the claims against BANA as well.
 7         In California, courts have embraced a broad and “practical concept of privity.”
 8   Castillo v. Glenair, Inc., 23 Cal. App. 5th 262, 276–77 (2018). “Privity requires the sharing
 9   of ‘an identity or community of interest,’ with ‘adequate representation’ of that interest in
10   the first suit.” DKN Holdings, 61 Cal. 4th at 826 (quoting Clemmer v. Hartford Ins. Co.,
11   22 Cal. 3d 865, 875 (1978)). “When a defendant’s liability is entirely derivative from that
12   of a party in an earlier action, claim preclusion bars the second action because the second
13   defendant stands in privity with the earlier one.” Id. at 827–28.
14         Defendants argue that Plaintiffs’ allegations amount to a principle-agent relationship
15   that constitutes privity. MTD at 12. In the TAC, Plaintiffs allege that U.S. Bank acted in
16   concert with and was directed by BANA when it filed the unlawful detainer actions. TAC
17   ¶¶ 13–15. Nowhere in the TAC do Plaintiffs allege that BANA directly harmed Plaintiffs,
18   MTD at 12; see generally TAC, and Plaintiffs do not oppose that BANA is in privity with
19   U.S. Bank. See generally MTD Opp’n. Based on Plaintiffs’ allegations, which the Court
20   must construe as true on a motion to dismiss, the Court finds that any liability found as to
21   BANA is derivative of U.S. Bank’s actions. Thus, BANA and U.S. Bank’s separate
22   interests are “so closely align[ed]” that, for claim preclusion purposes, they “are treated as
23   identical parties.” DKN Holdings, 61 Cal. 4th at 828. Accordingly, claim preclusion bars
24   the first three causes of action against BANA.
25         In light of the foregoing, the Court GRANTS Defendants’ Motion to Dismiss and
26   DISMISSES Plaintiffs’ TAC relating to the first three causes of action against U.S. Bank
27   and BANA.
28   ///

                                                   9
                                                                                15-CV-2246 JLS (MDD)
 1         C.     Malicious Prosecution
 2         “[T]o establish a cause of action for malicious prosecution of either a criminal or
 3   civil proceeding, a plaintiff must demonstrate ‘that the prior action (1) was commenced by
 4   or at the direction of the defendant and was pursued to a legal termination in his, plaintiff’s,
 5   favor; (2) was brought without probable cause; and (3) was initiated with malice.’” Casa
 6   Herrera, Inc. v. Beydoun, 32 Cal. 4th 336, 341 (2004) (citations omitted) (quoting Sheldon
 7   Appel Co. v. Albert & Oliker, 47 Cal. 3d 863, 871 (1989)).
 8         Defendants argue that Plaintiffs fail sufficiently to allege that they filed the second
 9   and third unlawful detainer actions without probable cause or that Defendants initiated the
10   claims with malice. The Court agrees. Regarding probable cause, U.S. Bank filed the
11   unlawful detainers on the presumption that there was a valid foreclosure, which was
12   objectively reasonable based on the presumption of validity of the foreclosure sale and the
13   two state court judgments upholding the validity of the foreclosure sales. See MTD at 18.
14   Further, the Court does not read the state court opinions dismissing the unlawful detainer
15   actions as completely barring Defendants’ claims, as Plaintiffs suggest. Instead, the Court
16   agrees that Defendants had failed to prove just one aspect required to show unlawful
17   detainer, which they attempted to remedy with each successive filing.
18         As for malice, Plaintiffs TAC lacks any detail sufficient to raise a plausible claim
19   that Defendants filed the actions for an improper purpose. The mere fact that U.S. Bank
20   “sought to obtain a more favorable decision” does not rise to the level of malice. See MTD
21   Opp’n at 22. The only purpose clear from the face of the Complaint is that U.S. Bank
22   sought to “take possession of the Property it purchased at foreclosure.” MTD at 19.
23   Seeking that outcome is objectively reasonable and for a proper purpose. Thus, Plaintiffs’
24   cause of action for malicious prosecution fails.
25         Accordingly, the Court GRANTS Defendants’ Motion to Dismiss and DISMISSES
26   Plaintiffs’ TAC relating to Plaintiffs’ fourth cause of actions against U.S. Bank and BANA.
27   ///
28   ///

                                                    10
                                                                                 15-CV-2246 JLS (MDD)
 1   III.   Leave to Amend
 2          Plaintiffs request leave to amend if the Court grants the Motion. When determining
 3   whether to grant leave to amend, Federal Rule of Civil Procedure 15(a)(2) instructs Courts
 4   to “freely give leave when justice so requires.” Leave to amend may be denied, however,
 5   at the District Court’s discretion if there is “undue delay, bad faith or dilatory motive on
 6   the part of the movant, repeated failure to cure deficiencies by amendments previously
 7   allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
 8   [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).
 9          Here, there is a strong showing that amendment would be futile because of Plaintiffs’
10   repeated failures to cure known deficiencies. Plaintiffs have had three opportunities to re-
11   plead their causes of action with sufficient factual allegations to state a claim for relief.
12   Although Plaintiffs added additional claims since filing their original complaint, those
13   claims share the same factual predicate and rely on the same underlying factual
14   requirements. Defendants have filed multiple motions to dismiss which outline the
15   deficiencies in the Complaint. The Order dismissing Plaintiffs’ SAC focused on the
16   procedural hurdles and lack of factual detail necessary to state a sufficient claim and yet
17   Plaintiff complaint failed, giving the Court reason to believe that amendment would be
18   futile. Therefore, the Court will DENY leave to amend.
19                                        CONCLUSION
20          In light of the foregoing, the Court GRANTS Defendant’s MTD, (ECF No. 58), and
21   DISMISSES Plaintiffs’ TAC. Leave to amend is DENIED. This Order ends the litigation
22   in this matter. The Clerk SHALL close the file.
23          IT IS SO ORDERED.
24   Dated: March 11, 2019
25
26
27
28

                                                  11
                                                                               15-CV-2246 JLS (MDD)
